TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00156-CV




                     In re Chubb Lloyd’s Insurance Company of Texas




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                          ORDER


PER CURIAM

              On March 12, 2019, Relator Chubb Lloyd’s Insurance Company of Texas filed an

emergency motion to seal documents that it submitted to this Court and that were purportedly

privileged and tendered to Respondent for review in camera on February 19, 2019. We entered

an order the next day that stated “we are maintaining the documents in camera but cannot seal

them absent a trial court order sealing the documents” and provided Relator “twenty days from

the date of this order to provide an order from the trial court confirming that the documents

submitted in camera to this Court are the same documents that the trial court reviewed.”

              On April 2, 2019, a court clerk from the Travis County district clerk’s office hand

delivered “[a]n Envelope containing Clarifying Order Regarding Transfer of Documents

Reviewed in Camera to Clerk of Court of Appeals including documents submitted on February

19, 2019” and an “Order Sealing in Camera Documents and Providing for Transfer of in Camera

Documents to Clerk of Court of Appeals” that was signed by the trial court on March 29, 2019.
Having received from the trial court the sealed documents that it reviewed in camera on

February 19, 2019, and that are the subject of this original proceeding, we order the Clerk of this

Court to return to Relator the documents that Relator submitted to this Court in camera, but not

sealed, on March 12, 2019, and we dismiss Relator’s emergency motion to seal as moot.

               It is ordered on April 5, 2019.



Before Chief Justice Rose, Justices Goodwin and Baker